Opinion issued September 17, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00458-CV
                           ———————————
    ANITA F. KAWAJA, ANTHONY R. SUEING, SR., FRONTLINE
 RECOVERY AND CONSULTING, INC., AND FRONTLINE RECOVERY
           AND CONSULTING NORTH, INC., Appellants
                                        V.
                         DEREK U. OBIALO, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2021-18043


                         MEMORANDUM OPINION

      This is an appeal from the denial by operation of law of appellants’ motions

to dismiss pursuant to the Texas Citizens Participation Act (TCPA). Appellants have

filed an emergency motion to dismiss this appeal without prejudice, issue mandate
immediately, and for extension of time to file a new notice of appeal. Appellee has

filed a response, agreeing to dismissal of the appeal, but opposing immediate

issuance of the mandate and extension of time to file a notice of appeal. No opinion

has issued.

      The Court grants appellants’ request for dismissal and for immediate issuance

of the mandate and orders this appeal dismissed without prejudice. See TEX. R. APP.

P. 18.6, 42.1. The Clerk of this Court is directed to issue the mandate immediately.

Appellants’ request for extension of time to file notice of appeal is dismissed as

premature.1 Any pending motions, other than those discussed in this opinion, are

dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




1
      Appellants included a request for an extension of time to file notice of appeal in the
      event the trial court fails to enter new orders granting the motions to dismiss. Texas
      Rule of Appellate Procedure 26.3 permits this Court to grant an extension for filing
      a notice of appeal only if appellants have filed a notice of appeal in the trial court
      and a motion for extension of time to file that notice of appeal in this Court. See
      TEX. R. APP. P. 26.3. Because appellants have not yet filed a notice of appeal, the
      request for an extension of time to file notice of appeal is premature.
                                            2